On information charging that in Hughes county, February 20, 1925, Ed Pugh did sell whisky to one Arch Roberts, he was tried and convicted and was sentenced to pay a fine of $150 and to be *Page 401 
confined in jail for 30 days. From the judgment rendered September 26th, an appeal was perfected by petition in error and transcript of the record proper.
No brief has been filed and no appearance made in behalf of plaintiff in error in this court.
An examination of the record fails to disclose any material error. The judgment appealed from is therefore affirmed.
EDWARDS and DAVENPORT, JJ., concur.